Daniel, J.
concurred in all respects, in the opinion of the Court, except as to the deed of trust of the 11th day of March 1842, made to secure the debt of Cochran. The want of a schedule, the vague manner in which the property is described, the perishable character of said property, the long time given before a sale could be made, and the circumstances under which the deed was executed, rendered it in his opinion fraudulent and void, as a security for the payment of the debt to secure which it purports to have been made.